DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1, 3-8 and 12 are pending. Claim 1 was amended to incorporate a concentration range for urea. The new range encompasses the ranges of the dependent claims, which were previously addressed in the rejection. Claim 12 was amended to put it in independent form, which is allowable. Claims 2 and 9-11 are canceled. Therefore, Claims 1, 3-8 and 12 are examined.

Priority
This application is a DIV of and claims priority to US Patent Application 15/031,519 (now patented), filed on 4/22/2016, which claims priority to PCT International Patent Application No. PCT/EP2014/072201, filed October 16, 2014, which claims the priority benefit of EP Patent Application No. 13189775.3, filed October 22, 2013.

Information Disclosure Statement
No Information Disclosure Statement(s) were filed with the current amendment.

Specification
The specification is objected to because the structures at page 3 appear to be incomplete. Additionally, it is not clear which structures the terms “Mitomycin C” and “Albomitomycin C” correspond to at page 3.

Allowable Subject Matter
Claim 12 is allowable.


Claim Rejections - 35 USC § 103
Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Maintained - Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ugwu (WO 2003072082 – 5/20/2020 IDS).

Claimed invention
The invention is drawn to a freeze-dried composition comprising mitomycin C and 0.2-0.99 gram urea  per gram composition (i.e., 20-99% urea) wherein the composition contains no or very little impurities (i.e., D1, D2, and albomitomycin C). (Claims 1 and 3-8).

Prior art
Ugwu teaches lyophilized, i.e., freeze-dried, pharmaceutical compositions containing antineoplastic agents (e.g., mitomycin C – see p. 4:28), a dissolution enhancing agent (e.g., urea – see p. 4:6-9, see also Claim 23) and an aqueous diluent (e.g., water – see p. 10:30). See abstract. The production process involves the steps of dissolving at least one dissolution enhancing agent in at least one aqueous diluent, and adding at least one antineoplastic agent or a pharmaceutically acceptable salt thereof then lyophilizing into a powder. See p. 3:6-9. Urea is the dissolution enhancing agent exemplified in Example 5. See p. 14. When urea is used in the pharmaceutical formulation as the dissolution enhancing agent, its weight percent (wt %) in the pharmaceutical formulation can range from about 4 wt % to about 60 wt %, preferably from about 8 wt % to about 30 wt %, more preferably from about 12 wt % to about 22 wt %. See 0020. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  MPEP 2144.05 [R5]. Note, while the prior art does not disclose the exact claimed values, but does overlap, in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). In this case, the claimed weight percent is overlapped by the disclosed weight percent. Ugwu teaches about 4-60 wt % which overlaps the claimed percent of 20-99% urea.
Thus, even though Ugwa does not expressly exemplify a specific composition containing mitomycin C and urea (instant independent Claim 1), Ugwu teaches mitomycin C as one of the antineoplastic agents that the invention can be used with and, thus, suggests a composition containing mitomycin C as the antineoplastic agent and urea in an aqueous diluent (e.g., water) to form a composition that is subsequently lyophilized. Therefore, one of ordinary skill in the art would have found it obvious to make a lyophilized composition containing mitomycin C and urea.
Regarding the urea concentrations in Claims 1, 2, 4 and 5, wherein the urea is present at a concentration of 0.2-0.99g, 0.5-0.99g, 0.8-0.95g, or 0.93-0.94g per gram (i.e., 20-99%, 50-99%, 80-95% or 93-94%) of composition, respectively, urea is added in concentrations effective to enhance the dissolution of the active agent (e.g., mitomycin C). Thus, the amount of urea is clearly optimized to a concentration effective for optimal dissolution in the diluent (e.g., water) disclosed by Ugwu.
Regarding Claims 6-8, wherein the composition comprises the specified impurities (i.e., D1, D2 and albomitomycin C in a total of less than 2%, 1%, or 0.6%, respectively. The specified impurities is an intrinsic outcome of compositions containing mitomycin C because of the instability of the compound. One of ordinary skill in the art would have found it prima facie  obvious to make the lyophilized compositions containing mitomycin C and urea as suggested by Ugwu adapted to have as little degradation of the active agent as possible, including wherein less than 0.6% impurities are present, in order to maintain an optimal amount of drug in the composition.

Response to arguments 
Applicant argues that Ugwu does not teach or suggest the specific combination of mitomycin C and urea. This is not persuasive because Ugwu’s invention is based on combining an antineoplastic with a dissolution enhancing agent. Ugwu specifically exemplifies several compositions containing urea as the dissolution enhancing agent and mitomycin C is listed as one of the antineoplastic agents that is useful in the invention. Thus, this presents a reasonable suggestion that mitomycin C can be used as the agent that is combined with exemplified dissolution agents including urea.
Applicant also argues that the reference does not suggest urea at the amount of at least 20% as claimed. This is not persuasive because Ugwu teaches amounts that overlap the claimed amount as a percentage unit.
Applicant argues that the instant invention can surprisingly obtain clear reconstitutions without the addition of other ingredients mentioned in Ugwu. However, the claims do not preclude the other ingredients mentioned in Ugwu.
Applicant alleges to have obtained unexpected stability results by combining urea and mitomycin C. However, the examples used comprise additional ingredients and are made in a particular way that affect the stability. The claims are not commensurate in scope with the examples proffered to demonstrate unexpected results. Furthermore, the examples are not clear regarding how they address the rationale for obviousness, which is combining urea and mitomycin. Applicant’s arguments is based on the absences of additional ingredients. However, those additional ingredients are not precluded from the claimed invention.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS E SIMMONS/Examiner, Art Unit 1629  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629